Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted April 25, 2022, wherein claims 1, 5, and 7 are amended and claims 11, 13, and 15 are canceled.  This application is a national stage application of PCT/EP2018/081830, filed November 20, 2018, which claims benefit of provisional application 62/589208, filed November 21, 2017.
Claims 1-10, 12, and 14 are pending in this application.
Claims 1-10, 12, and 14 as amended are examined on the merits herein.

The finality of the previous office action issued February 25, 2022 is withdrawn as the office action was found to contain a typographical error by which claims 11, 13, and 15 were inadvertently omitted form the listing of claims rejected as anticipated by Horcajada et al., creating ambiguity as to whether Horcajada was presented as anticipating methods comprising administering oleuropein in combination with a branched chain amino acid.  A corrected version of this rejection is presented in this office action.

Withdrawn Rejections
Applicant’s amendment, submitted April 25, 2022, with respect to the rejection of claims 1 and 3-7 under 35 USC 102 for being anticipated by Liu et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to further require administering a branched chain amino acid not disclosed by Liu et al.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 25, 2022, with respect to the rejection of claims 2, 4, and 8 under 35 USC 103 for being obvious over Liu et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to further require administering a branched chain amino acid not disclosed by Liu et al.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 25, 2022, with respect to the rejection of claims 9, 10, 12, and 14 under 35 USC 103 for being obvious over Liu et al. in view of Pereira et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to further require administering a branched chain amino acid not disclosed by Liu et al.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 25, 2022, with respect to the rejection of claims 1-7, 9, 12, and 14 for claiming the same invention as claims 1, 11, 12, and 15-17 of US patent 11123407, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require administering a branched chain amino acid to the subject.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 25, 2022, with respect to the rejection of claims 1-7 for claiming the same invention as claims 1-3 and 5 of US patent 10751357, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require administering a branched chain amino acid to the subject.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 25, 2022, with respect to the rejection of claims 1, 2, 4-6, and 8 for claiming the same invention as claims 1, 7, and 15 of US patent 10675290, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require administering a branched chain amino acid to the subject.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 25, 2022, with respect to the rejection of claims 1, 3-7, 9, 12, and 14 for claiming the same invention as claims 1, 2, and 9-13 of US application 16/992928, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require administering a branched chain amino acid to the subject.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 25, 2022, with respect to the rejection of claims 1-7 for claiming the same invention as claims 1, 2, 7, 10, and 12 of US application 16/762414, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require administering a branched chain amino acid to the subject.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) or 35 USC 102(a)(2) as being anticipated by Horcajada et al. (PCT international publication WO2017/085190, reference of record in previous action)
Independent claim 1 is directed to a method of producing one of several results in a subject related to improved muscle quality or muscle mass comprising administering to the subject a composition comprising oleuropein, and further comprising a branched chain amino acid selected from leucine, isoleucine, valine, and combinations thereof.  Dependent claim 2 further specifies a frequency and duration of administration.  Dependent claim 3 defines the individual being treated as one having sarcopenia.  Dependent claim 4 defines a further step of identifying an individual in need of one of the recited effects of the treatment.  Dependent claims 5-6 are directed to a nutritional composition comprising oleuropein, and claim 7 is directed to a method of adding one of said compounds to a food composition.  Dependent claims 9, 12, and 14 require that the composition comprise both oleuropein and curcumin.  Claims 8 and 10 require specific amounts of oleuropein and/or curcumin be included in the composition.
	Horcajada et al. discloses nutritional compositions and methods for increasing muscle hypertrophy, decreasing atrophy, and limiting sarcopenia in aging. (p. 2 paragraphs 5-7) Specifically, the compositions administered include a polyphenol selected from a group including oleuropein, curcumin, and combinations thereof. (p. 2 paragraph 8) Such a method would anticipate instant claims 1 and 3, as well as claims 9, 12, and 14 further requiring curcumin because one skilled in the art would have at once envisaged the combination of oleuropein and curcumin as an embodiment of “combinations thereof.” Furthermore Horcajada et al. discloses a food or nutritional composition comprising said polyphenol, anticipating instant claims 5, 6, and 12. (p. 3 paragraphs 17-18) P. 3 paragraph 21 of Horcajada et al. discloses a method of making said composition comprising adding a polyphenol to a food, as recited in instant claims 7 and 14.  Regarding dependent claim 4, because Horcajada et al. specifically describes administering the polyphenol-containing composition to a subject falling within the subject population recited in claim 4 (e.g. reduced loss of muscle quality and/or mass, increased muscle quality and/or mass, or increased recovery of muscle quality and/or mass) carrying out the method described by Horcajada et al. would involve intentionally selecting a subject having one of these needs, thereby inherently performing the additional selecting step recited in claim 4.  Regarding claim 2, p. 13 paragraph 81 of Horcajada et al. discloses administering the composition to a subject at least twice a week for a period of at least 30, 60, or 90 days.  Regarding claims 8 and 10, Horcajada et al. discloses at least one of the polyphenol active ingredients, such as oleuropein or curcumin, can be included in an amount of 250 mg.
	Regarding the limitation that the composition comprises a branched chain amino acid comprising at least one of leucine, isoleucine, valine, or combinations thereof, p. 11 paragraph 71 of Horcajada et al. discloses that the composition can additionally comprise one or more branched chain amino acids including leucine, isoleucine, or valine, for example free leucine.
	For these reasons Horcajada et al. anticipates the claimed invention.
	Response to Arguments: Applicant’s arguments, submitted April 25, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  In a telephone conversation on May 11, 2022, Applicant’s representative confirmed that the arguments made in the previous response were based on a typographical error by which claims 11, 13, and 15 were omitted from the version of this rejection included in the February 25, 2022 office action.  A corrected version of this rejection appears above, from which it is clear that Horcajada et al. is cited as disclosing including a branched chain amino acid in the composition, as required by the newly amended claim 1.  Therefore the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US pre-grant publication 2012/0302645, of record in previous action) in view of Tisdale et al. (US patent 8329646, cited in previous action)
Independent claim 1 is directed to a method of producing one of several results in a subject related to improved muscle quality or muscle mass comprising administering to the subject a composition comprising oleuropein, and further comprising a branched chain amino acid selected from leucine, isoleucine and/or valine.  Dependent claim 2 further specifies a frequency and duration of administration.  Dependent claim 3 defines the individual being treated as one having sarcopenia.  Dependent claim 4 defines a further step of identifying an individual in need of one of the recited effects of the treatment.  Dependent claims 5-6 are directed to a nutritional composition comprising oleuropein and/or curcumin, and claim 7 is directed to a method of adding one of said compounds to a food composition.  Dependent claims 9, 12, and 14 require that the composition comprise both oleuropein and curcumin.  Claims 8 and 10 require specific amounts of oleuropein and/or curcumin be included in the composition.
Liu et al. discloses a method of maintaining or improving muscle differentiation comprising administering an effective amount of hydroxytyrosol to a mammal, preferably wherein the mammal is either an athlete or a subject exhibiting or likely to exhibit sarcopenia. (p. 1 paragraphs 13-14) Additionally, Liu et al. discloses that a derivative of hydroxytyrosol, preferably oleuropein, can be used in said methods as well. (p. 2 paragraph 16) Hydroxytyrosol and derivatives thereof such as oleuropein can be used in the manufacture of a medicament or food product for maintaining or increasing muscle growth or reducing muscle loss. (p. 2 paragraph 17) Therefore Liu et all is seen to disclose a method of treatment according to claims 1 and 3, as well as a food composition according to claims 5 and 6, and a method of making a food composition according to claim 7.  Regarding claim 4, p. 4 paragraphs 55-58 of Liu et al. disclose specific patient populations that can benefit from maintaining or increasing muscle differentiation, thereby inherently disclosing a step of selecting a subject for administration of the nutritional composition belonging to one of these groups.  These groups include athletes and individuals with various inflammatory muscle disorders, who would reasonably be considered to be in need of one or more of the results recited in claim 4.  Therefore selecting one of these subject groups and administering the composition would reasonably be considered to constitute the “selecting” step recited in claim 4.
Liu et al. does not disclose the addition of a branched chain amino acid to the therapy.  However Tisdale et al. discloses a method for treating muscle loss in an individual, comprising administering a branched chain amino acid (BCAA) to the individual. (column 4 lines 55-63) Conditions treatable in this manner include sarcopenia. (column 8 line 62 – column 9 line 8)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include a branched chain amino acid in the compositions described by Liu et al.  One of ordinary skill in the art would have found it to be obvious to combine both of these treatments as they are disclosed in the art as being useful for the same purpose, namely treating patients suffering from muscle loss and/or sarcopenia.
	In addition, while Liu et al. does not specifically disclose administering oleuropein at least twice weekly for a period of at least one month as recited in claim 2, example 2 on p. 5 of Liu et al. discloses an example of the disclosed method wherein a subject consumes a hydroxytyrosol containing composition daily for one month.  Based upon this disclosure one of ordinary skill in the art would have found it to be obvious to administer a composition containing oleuropein daily for one month, as Liu et al. discloses that oleuropein is a preferred derivative of hydroxytyrosol that is expected to be a functional equivalent thereof.
	Regarding claim 4, while as discussed above the disclosure of Liu et al is interpreted in such a way as to conclude that the step of identifying an individual in need of the claimed effects is described in the disclosure by Liu et al. of preferred subject populations including athletes and subjects suffering from inflammatory muscle conditions, even assuming for the sake of argument that the disclosure of Liu et al. were not seen to necessarily include this step, it would have been obvious to one of ordinary skill in the art at the time of the invention to intentionally select such a subject for administration of oleuropein prior to performing the administration.  One of ordinary skill in the art would have seen the disclosure of these preferred subject populations to constitute a suggestion to select a subject from said populations for treatment.
	Regarding claim 8, while Liu et al. does not disclose the specific effective dose for oleuropein, one of ordinary skill in the art would have found it to be obvious to determine the appropriate dosage as the amount of an active therapeutic ingredient administered to a subject would be regarded as a result-effective variable.
	Therefore the invention taken as a whole is prima facie obvious.
	Response to Arguments: Applicant’s arguments, submitted April 25, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that the claimed invention is not obvious because neither Liu et al. nor Tisdale et al. specifically discloses a method comprising administering both oleuropein and a branched chain amino acid in a single reference.  As stated in MPEP 2145(IV), “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” Furthermore as described in MPEP 2143(I)(A) a finding of obviousness can be based on combining prior art elements according to known methods to yield predictable results.  In the present case, the fact that both oleuropein and branched chain amino acids are described in the art as being useful for treating the same condition in the same subject population (i.e. subjects suffering from sarcopenia) is sufficient to support the conclusion that it would have been obvious to one of ordinary skill in the art to administer both of these elements to this patient population, even though the art does not specifically describe them being used in combination.  Therefore the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8-10, and 13 of copending Application No. 16/561990 (reference application, US pre-grant publication 2020/0061094 of record in previous action, herein referred to as ‘990). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘990 anticipate or render obvious the claimed invention.
Independent claim 1 of ‘990 claims a method of reducing loss of muscle functionality, increasing muscle functionality, and/or improving recovery of muscle functionality in an individual in need thereof comprising administering to the individual an effective amount of oleuropein and a fatty acid, as well as branched chain amino acids comprising leucine, isoleucine, and valine.  Dependent claims 8-10 of ‘990 further specify that he subject has sarcopenia, suffers from muscle weakness, and/or is elderly.  These subjects would fall within the scope of subjects in need of the effects on muscle mass and/or quality recited in instant claim 1.  Claim 13 of ‘990 further specifies that the composition is administered for at least 90 days, which would suggest to one of ordinary skill in the art administering it at least once weekly (e.g. daily) for at least 90 days.  With respect to instant claim 4, the disclosure of specific subject populations in claims 1 and 8-10 of ‘990 would constitute a suggestion to one of ordinary skill in the art to intentionally select a subject from said population, for example one who suffers from sarcopenia, to receive the treatment, thereby rendering the additional step in claim 4 obvious.  Regarding instant claims 5-6, the recitation of a fatty acid (fat source) in claim 1 of ‘990 and a protein source in claim 5 of ‘990 mean that the composition being used in the methods of ‘990 falls within the broadest reasonable scope of a food or nutritional composition, and therefore anticipates claims 5-6.  Regarding claim 7, because the claims of ‘990 describe a method utilizing food composition comprising a polyphenol, the disclosure of such compositions would necessarily constitute a teaching, suggestion, or motivation to make these compositions for use in the method claimed by ‘990.  Because the only method step actually required in claim 7 involves adding curcumin or oleuropein to another ingredient, this step would be infringed by any plausible method of making a composition comprising one of these compounds and another ingredient, thereby rendering this claim obvious.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Because Applicant has not traversed this rejection, it is maintained.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Tisdale et al. as applied to claims 1-8 above, and further in view of Pereira et al. (PCT international publication WO2014/028607, of record in previous action)
The disclosures of Liu et al. and Tisdale et al. are discussed above.  Liu et al. in view of Tisdale et al. does not disclose a method or composition further using curcumin as an active agent.
Pereira et al. discloses nutritional compositions comprising curcumin and EGCG for preventing skeletal muscle mass loss and increasing muscle mass. (p. 2 paragraph 7) While diabetes is disclosed as the major embodiment, Pereira et al. also discloses that these compositions are additionally useful for treating or preventing sarcopenia. (p. 21 paragraph 79)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include curcumin in the compositions described by Liu et al.  One of ordinary skill in the art would have found it to be obvious to combine both of these treatments as they are disclosed in the art as being useful for the same purpose.
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	5/12/2022